Citation Nr: 9917045	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-19 585	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1993 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for a 
right knee disability and assigned a 10 percent rating.  The 
case was remanded to the RO in November 1997.  Thereafter, 
the RO completed, to the extent possible, the development 
requested in the November 1997 remand.  The case was returned 
to the Board in April 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The right knee disability is manifested by slight 
instability and limitation of flexion to 115 degrees.

3.  Without good cause shown, the veteran failed to report to 
a VA examination scheduled in October 1998 to determine the 
current severity of the service-connected right knee 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that an evaluation in excess of 10 percent 
is warranted for his right knee disability because his knee 
locks and is painful.  The Board has found the claim to be 
well grounded and is satisfied that all available evidence 
necessary for an equitable disposition of the claim has been 
obtained.

The service medical records demonstrate that the veteran 
injured his right knee during service and was diagnosed with 
chronic recalcitrant post-traumatic right patellofemoral pain 
syndrome.  The Physical Evaluation Board of the Department of 
the Navy determined that the veteran was unfit for duty due 
to this diagnosed condition and the veteran was separated 
from service.  The Physical Evaluation Board evaluated the 
disability as 10 percent disabling.

At a VA examination in April 1995, the veteran complained of 
pain and "slipping" of the right knee everyday.  He 
reported that he had to give up sports and limited his 
physical activity due to his right knee disorder.  The 
physical examination demonstrated that the veteran had a 
normal gait.  There were no scars.  There was tenderness in 
the upper areas of the lateral collateral ligament of the 
right knee.  There was no evidence of atrophy or swelling.  
The right knee extended to 0 degrees and flexed to 115 
degrees.  The knee bent to 50 percent without holding.  
Crepitus in the right knee was palpable on flexion.  There 
was slight lateral instability of the right knee.  X-rays of 
the right knee were normal.  The right knee diagnosis was 
patellofemoral syndrome, recalcitrant, post-traumatic, with 
slightly decreased range of motion.

VA medical records demonstrate that in April 1995, the 
veteran complained of pain, swelling and popping of the right 
knee.  In August 1995, right diagnostic knee arthroscopy was 
done.  The surgery revealed normal medial and lateral 
menisci, normal anterior and posterior cruciate ligaments, no 
loose bodies, no plica, and no chondromalacia.  It was noted 
that there was no tear of either meniscus or laxity of the 
cruciate ligaments.  In addition, there was no chondromalacia 
of the patella or the femoral condyle.

The veteran was scheduled for a VA examination in November 
1996 and again in October 1998.  The veteran, however, failed 
to report to the examinations and provided no explanation as 
to why he did not go to the examinations.  In addition, he 
did not request that either examination be rescheduled.  The 
RO also sent a letter to the veteran in July 1998 requesting 
that he submit information as to any additional treatment for 
his right knee disability.  He failed to respond.  There is 
no indication in the record that the notifications of the 
examinations or the July 1998 letter was sent to the wrong 
address.  The veteran apparently moved during this appeal.  
However, none of the correspondence to him was returned as 
undeliverable.  Therefore, it is assumed that he received the 
proper notifications.

VA's duty to assist veterans in the development of their 
claims is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A veteran cannot remain passive when 
he or she has information vital to his or her claim.  Id.  
When entitlement to a benefit cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
denied.  38 C.F.R. § 3.655 (1998).  Good cause includes, but 
is not limited to, the illness or hospitalization of the 
claimant, or death of an immediate family member.  38 C.F.R. 
§ 3.655.  Thus, a veteran has a responsibility to report for 
VA examinations, which have been authorized and scheduled.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Olson v. 
Principi, 3 Vet. App. 480 (1992); 38 C.F.R. §§ 3.326, 3.655 
(1998).  The Board finds that VA complied with its duty to 
assist the veteran, and that the veteran prevented the full 
development of his claim by failing to report for the VA 
examinations scheduled in November 1996 and October 1998.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The April 1995 VA examination was only positive for slight 
instability, tenderness of the lateral collateral ligament, 
and limitation of flexion to 115 degrees.  The August 1995 
arthroscopy was entirely negative.  There is no post-service 
medical evidence of dislocated semilunar cartilage, locking, 
effusion, subluxation, limitation of extension, limitation of 
flexion to less than 115 degrees, or more than slight 
instability.  Moreover, there is no post-service medical 
evidence of incoordination, weakness, or excess fatigability, 
nor is there objective evidence of pain on motion.  
Therefore, when all pertinent disability factors, including 
those set forth in 38 C.F.R. § § 4.40, 4.41, are considered, 
the disability clearly does not more nearly approximate the 
criteria for a higher evaluation under any potentially 
applicable Diagnostic Code.  

The Board further notes that since there is no medical 
evidence of arthritis, dislocation of semilunar cartilage, 
locking or limitation of motion to a compensable degree, 
there is no basis for assigning separate evaluations for 
components of the right knee disability.

The Board finally notes that although the April 1995 VA 
examiner did not specifically address all of the pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, as 
explained above, a VA examination report addressing all of 
the pertinent disability factors is unavailable due to the 
veteran's failure to appear for scheduled examinations.  


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

